DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/21/2021 has been entered.
Prosecution on the merits of this application is reopened on claims 10 and 19-33 considered unpatentable for the reasons indicated below: 
Claims 10, 19-23, and 26-33 are rejected under 35 U.S.C. 103 as being unpatentable over Kishi (JP 2008255328 A) in view of JP 5212561 B1 (referred to hereinafter as JP ‘561).
If the issue fee has already been paid, applicant may request a refund or request that the fee be credited to a deposit account.  However, applicant may wait until the application is either found allowable or held abandoned.  If allowed, upon receipt of a new Notice of Allowance, applicant may request that the previously submitted issue fee be applied.  If abandoned, applicant may request refund or credit to a specified Deposit Account.

Claim Status
	Claims 10 and 19-33 are pending.

Information Disclosure Statement
	The documents crossed out which are cited in the information disclosure statement filed on 12/21/2021  have been already submitted and considered as part of another information disclosure statement filed on 12/21/2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
Claims 10, 19-23, and 26-33 are rejected under 35 U.S.C. 103 as being unpatentable over Kishi (JP 2008255328 A, See machine translation for citation) in view of JP 5212561 B1 (referred to hereinafter as JP ‘561, See machine translation for citation).
Regarding claims 10, 19-21, 26, and 29, Kishi discloses a fluorine-containing random copolymer soluble in a general-purpose organic solvent (Abstract).  The fluorine-containing random copolymer comprises structural unit (A) which includes 1,3,3,3-tetrafluoropropene [0025].  The amount of 1,3,3,3-tetrafluoropropene is 15 to 70 mol% which slightly encompasses the claimed range [0026].  Structural unit (B) includes a fluoroalkyl perfluorovinyl ether (vinyl ether) [0027].  The content of the fluoroalkyl perfluorovinyl ether is from 8 to 65 mol% which overlaps the claimed range [0030].  An alkyl vinyl ether or carboxylic acid vinyl ester may be present but not exceeding 15 mol% [0044].  A structural unit (c) of the fluorine-containing random copolymer includes a hydroxyl group-containing unsaturated monomer [0031].  The content of the hydroxyl group-containing unsaturated monomer is from 10 to 70 mol% which overlaps the claimed range [0033].  Various solvents may be used [0078].  
	However, Kishi does not disclose the solvent or solvents comprise from 15-50 wt% of the copolymer composition.  JP ‘561 teaches in the case of a coating composition containing a solvent, the coating composition has a solid content of 5 to 95 wt%, more preferably 10 to 70 wt% (Therefore, the organic solvent is from 5 to 95 wt%, more preferably from 30 wt% to 90 wt%) (page 9).  JP ‘561 is concerned with solvent soluble fluorine-containing copolymer with 
	Regarding claim 22, Kishi discloses vinyl esters, such as vinyl acetate, vinyl butyrate, vinyl isobutyrate, vinyl propionate, vinyl pivalate, vinyl caproate, vinyl versatic acid, or vinyl stearate [0052].
Regarding claims 23 and 31, Kishi discloses the copolymer composition as shown above in claim 19.
	However, Kishi does not disclose the copolymer comprises a vinyl versatate ester formed from a C9 carboxylic acid or a vinyl versatate ester formed from a C10 carboxylic acid.  Additionally, JP ‘561 teaches the vinyl ester includes vinyl versatate, such as VEOVA 10 (page 3).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention substitute the vinyl versatate ester per the teachings of Kishi with VEOVA 10 as per the teachings of JP ‘561, and the motivation to do so would have been as JP ‘561 suggests a coating film excellent in self-repairability can be obtained (page 3).  
	Regarding claims 24-25, Kishi discloses the hydroxyl group-containing unsaturated monomer include 4-hydroxycyclohexylvinyl ether, 3-hydroxypropylvinyl ether, 2-hydroxypropylvinyl ether, 4-hydroxbutyl vinyl ether, 3-hydroxybutyl vinyl ether, 5-hydroxypentyl vinyl ether, 6-hydroxyhexyl vinyl ether, 9-hydroxynonyl vinyl ether, 2-hydroxy-2-methylpropyl vinyl ether, or 4-hydroxy-2-methylbutyl vinyl ether [0031].
Regarding claim 27, Kishi discloses the weight average molecular weight is from 10,000 to 250,000.  The molecular weight distribution is form 1.0 to 4.0 [0068].  Based on calculations, the number average molecular weight ranges from 2,500-250,000 which encompasses the claimed range.  In Example 1, the Mw is 5.5 x104, and Mw/Mn is 2.5 [0094].  Based on calculations, the Mn is 22,000 which is within the claimed range of instant claim 27. For Example 2, the Mw is 3.3x104 and Mw/Mn is 2.7 as shown in Table 14.  Based on calculations, the Mn is 12,222 which is within the claimed range of instant claim 27.  
  	Regarding claim 28, Kishi does not limit the number average molecular weight of between 5000 and 10,000. As the fragility and film-forming property are variables that can be modified by adjusting said molecular weight per the teaching of Kishi [0068], the precise number average molecular weight would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made.  Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, number average molecular weight, and the motivation to do so would have been to obtain desired stable film (In re Boesch, 617 F .2d. 272,205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP 2144.05.
	Regarding claim 30, Kishi discloses ethyl vinyl ether [0046].  The transitional phrase “consisting essentially of” is being treated as “comprising”.
	Regarding claims 32-33, Kishi discloses alkyl vinyl ethers, such as methyl vinyl ether, ethyl vinyl ether, isopropyl vinyl ether, n-propyl vinyl ether, n-butyl vinyl ether, isobutyl vinyl ether, t-butyl vinyl ether, n-pentyl vinyl ether, n-hexyl vinyl ether, n-octyl vinyl ether, n-dodecyl 
 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M. BUIE-HATCHER whose telephone number is (571)270-3879. The examiner can normally be reached M-F, 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE M. BUIE-HATCHER/Primary Examiner, Art Unit 1767